En Juez Asociado Señor Travieso
emitió la opinión del tribunal.
El apelante fué aeusado de un delito de asesinato y declarado culpable de homicidio voluntario. Su primer señalamiento lee así:
“La corte inferior cometió error al declarar sin lugar la moción de suspensión presentada por el abogado designado de oficio a las doce del día cuando se estaba ya seleccionando el jurado.”
Los hechos que aparecen del récord son los siguientes:
El delito que se imputa al acusado fué cometido el día 20 de octubre de 1934 y el día 22 de noviembre del mismo año tuvo lugar el acto de la lectura de la acusación, compareciendo él acusado en persona, quien informó a la corte que su abo-gado ora el licenciado Alfonso Lastra Charriez, hizo alega-ción de inocencia y solicitó juicio por jurado. La vista del caso fué señalada para el día 16 de febrero de 1935 y sus-pendida por haber alegado el acusado que se encontraba en-fermo.
Señalado el caso para juicio el 15 de octubre de 1935, al ser llamada la causa compareció el abogado Ramírez Viñas, en representación del abogado de récord Alfonso Lastra Cha-rriez, y solicitó la suspensión de la vista, por el motivo de en-contrarse enfermo el acusado. La corte designó al Dr. Ar-senio Comas para que examinara al acusado e informara a la corte si éste estaba o no enfermo. Informó dicho facul-tativo que el acusado estaba en condiciones de poder com-parecer a juicio, y entonces la corte ordenó el arresto del acusado. Y no habiendo comparecido el abogado de récord, *846la corte nombró abogado de oficio al licenciado Carlos H. Julia, invitándole para que procediera a examinar y selec-cionar el jurado que babía de conocer del caso. Dicho abo-gado solicitó la suspensión de la vista hasta las dos de la tarde de ese mismo día para él poder determinar si podía o estaba en condiciones de hacerse cargo del caso. La corte resolvió que debía continuarse la constitución del jurado, para seguir el juicio a las dos y media de la tarde. Se avino a ello el abogado defensor, quien representó al acusado en la selección del jurado, el que quedó constituido sin que ocu-rriera incidente alguno: El abogado defensor solicitó en-tonces que se le concediese tiempo para prepararse antes de entrar a juicio. La corte le concedió hasta las cuatro de la tarde para que pudiera entrevistarse con los testigos de de-fensa. Tomó excepción la defensa por entender que el tér-mino concedídole no era razonable.
La corte, sin objeción por parte de la defensa, hizo cons-tar en el récord “que de algún tiempo a esta parte, se está estableciendo la costumbre por los acusados de solicitar la suspensión de sus juicios, y cuando no hay motivos especia-les para suspenderlos, o cuando la corte se las deniega, se fingen enfermos y dejan de comparecer a la corte el día se-ñalado para juicio”; que la corte ha ordenado el examen médico de los acusados y que siempre ha resultado que las enfermedades alegadas por éstos son fingidas; que en el caso de autos, cuatro días antes del señalado para el juicio el acu-sado manifestó a uno de los jurados, fiador de él, que no asistiría al juicio porque su abogado pediría la suspensión; que la moción de suspensión no fué presentada hasta el mo-mento mismo del juicio; que la corte, teniendo motivo para creer que la alegada enfermedad era fingida ordenó el exa-men del acusado, resultando efectivamente que el acusado no tenía ninguna enfermedad que le impidiese entrar a juicio; que si la corte permitiera la continuación de esa práctica, la celebración de los jrdcios quedaría a expensas de la voluntad de los acusados; que tratándose de un caso corriente en que *847el acusado sin culpa por su parte se ve privado de su abo-gado, la corte le daría todo el tiempo que fuere necesario, pero tratándose de un acusado que a juicio de la corte, mali-ciosamente ha tratado de suspender el juicio, dicho acusado no tiene derecho a apelar a la discreción de la corte.
Del récord aparece que la sesión fué reanudada a las 4.25 P. M.; que después de examinar al perito médico y dos tes-tigos de cargo, quienes fueron ampliamente repreguntados por la defensa, la corte se declaró en receso hasta las 9 de la mañana del día siguiente, 16 de octubre de 1935; que el examen y repregunta de los testigos de cargo continuó du-rante todo el día 16 de octubre de 1935, hasta las 5 P. M., en cuya hora el abogado defensor solicitó y obtuvo la suspensión de la vista hasta el día siguiente, “para esbozar nuestra teo-ría y empezar con nuestra prueba”; y que el día 17, o sea dos días después de comenzado el juicio, se practicó la prueba del acusado, tendiente a sostener la teoría de la defensa pro-pia, declarando el acusado y cinco testigos, cuyo testimonio cubre setenta páginas de la transcripción de evidencia. No aparece do los autos que el acusado se viera privado de uti-lizar otras pruebas por razón de no habérsele concedido la posposición solicitada. Y la forma en que el abogado de-fensor condujo el examen de los testigos nos convence de que el acusado estuvo muy hábilmente defendido y de que nada hubiese ganado con la posposición del juicio.
En el caso de El Pueblo v. Arrocho, 33 D.P.R. 657, invo-cado por el apelante, concurrieron hechos y circunstancias completamente distintos a los del presente caso. Era aquél un caso en que los acusados habían sido sentenciados a la pena capital. El delito que se les imputaba había sido co-metido el 20 de febrero de 1924. La lectura de la acusación tuvo lugar el 11 de marzo del mismo año y la vista del caso fué señalada para seis días después. Negóse la corte sen-tenciadora a posponer el juicio. Y esta Corte Suprema re-vocó la sentencia porque a su juicio a los acusados no se les había dado un tiempo razonable para preparar su defensa.
*848En el caso ante nos el acusado tuvo tiempo más que su-ficiente y amplias oportunidades para preparar su defensa. Desde la fecha en que se le leyó la acusación hasta la fijada para la vista transcurrieron diez meses y quince días, durante cuyo período de tiempo el acusado estuvo representado por un abogado de su elección.
La práctica censurable seguida por el acusado apelante ai tratar de conseguir la suspensión de la vista mediante fal-sas representaciones, y el hecho ya consignado de que la de-negación de la posposición del juicio no causó perjuicio al-guno a los derechos substanciales del acusado, son, a nuestro juicio, suficientes para que resolvamos que la corte inferior no cometió el error que se le imputa.
 El segundo señalamiento debe desestimarse por ser enteramente frívolo. Convenimos con el apelante en que el hecho de que el acusado y el interfecto trabajaran juntos en unas elecciones primarias celebradas tres meses antes de lá fecha en que se cometió el delito, es inmaterial y por sí soío insuficiente para establecer el móvil del crimen. Si hubo algún error al admitir prueba de ese hecho, el error no pudo en manera alguna perjudicar al acusado.
 El tercer error señalado lee como sigue:
“La corte inferior cometió error al no permitir que el acusado declarase sobre la opinión que tenía formada del interfecto en este caso. ’ ’
Hagamos una reseña del incidente que motivó este ale-gado error. El acusado manifestó, a preguntas de su abo-gado, que conocía al interfecto, aun cuando no había tenido tratos con él. Preguntóle entonces la defensa: “¿Qué opi-nión tenía usted formada del muerto en este caso?” Se opuso el’fiscal, solicitando se retirara el Jurado mientras se discutía el punto legal levantado por su oposición. Discu-tida lá cuestión fuera de la presencia del jurado, la corte la resolvió, de acrtéí-do con lá argumentación dél fiscal, en la si-gúieiite formá:
*849“Juez: Eso solamente lo sabrá el propio acusado, porque el te-mor que pueda una persona tener de otra persona no lo puede de-clarar más que esa persona, porque es un estado psíquico, algo interno .que no lo sabe nada más que esa persona. Si se lo dice a otra sería referencia. Por eso, el acusado debe manifestarlo. Para la defensa propia tiene que admitir la muerte, pero que la produjo en defensa propia, y entonces, si quiere baeer uso de la doctrina del peligro aparente, entonces debe demostrarse que realmente sentía y que an-teriormente sentía ese temor, y de la única manera es que lo diga el acusado. Nadie puede declarar lo que piensa o siente otra persona.
“Defensa: Tomamos excepción de la resolución de la corte por entender, 'que liabiéndose sentado las bases de que el acusado fué quien dió la muerte, el acusado está en su perfecto derecho, ahora, de indicar qiié concepto le merecía la reputación del interfecto a él cuando produjo la muerte.
“Juez: Si sentáramos esa doctrina llegaríamos a un resultado-absurdo, de que por el hecho de que una persona tiene mala reputa-ción estaría a expensas de que cualquiera le privase de la vida, por 'tener mala reputación. Puede llamar al Jurado. [El Jurado com-parece.) Puede continuar con el testigo.”
Acto seguido el acusado declaró: Que fue él quien hirió al interfecto y que supo después que éste había muerto; que antes de ocurrir los hechos ya él conocía a Isidro Iíerrans, 'el 'occiso; que había sido informado que el occiso era un hombre criminal; que sabía que el occiso era un hombre terrible, un bandido y que había estado cumpliendo condenas por violación, delito contra natura, por haberle cortado la cabeza a otro, etc.; que conocía al interfecto por una persona peligrosa, que así lo decía todo el pueblo y que él le tenía miedo.
No creemos que la corte cometiera el error que se le im-puta, ni tampoco que la resolución de la corte haya podido perjudicar al acusado. A éste se le permitió declarar ex-tensamente sobre la opinión que él tenía formada en cuanto al interfecto y en cuanto a la. mala reputación de éste en la comunidad. La decisión de la corte en cuanto a que se de-bía probar la defensa propia o admitir que el acusado había causado la muerte del interfecto, antes de que la declaración *850del acusado sobre el carácter o reputación del interfecto pu-diera ser admitido en evidencia, se ajusta a la doctrina legal sentada por la jurisprudencia. Véanse: El Pueblo v. Sutton, 17 D.P.R. 345 y El Pueblo v. Lamnause, 30 D.P.R. 732.
La regla general es que no puede admitirse evidencia re-ferente al carácter o reputación de la víctima de un homici-dio. El Pueblo no puede ofrecer evidencia primaria para probar que el interfecto era un hombre de buena reputación, quieto y pacífico. Esa prueba por parte del fiscal es admi-sible solamente en el caso de que el acusado tratare de pro-bar que el interfecto era un hombre de carácter violento y pe-ligroso. La regla en cuanto a la admisibilidad de esa clase de prueba, cuando es ofrecida por la defensa, la define así Corpus Juris:
“No puede probarse el carácter violento, vengativo, sanguinario del interfecto para excusar o atenuar el homicidio, pues la muerte sin que haya habido provocación de un hombre malo es un asesinato, tanto como lo sería la muerte de la persona más pacífica y respetuosa de la ley en la comunidad.
“Cuando se ha presentado evidencia tendiente a probar la de-fensa propia o las circunstancias en que se realizó el hecho estuvieren en duda, la reputación del interfecto como hombre violento y peli-groso puede probarse con el propósito de demostrar que el acusado tenía una razonable aprensión de peligro inminente, especialmente bajo las circunstancias prevalecientes en el momento del homicidio.’
30 C. J., sees. 395, 396, y 465, págs. 172, 173 y 229.'
El cuarto y último señalamiento dice así:
“La corte inferior cometió error al permitir que el fiscal contra-interrogando al acusado, le preguntase si había cumplido alguna con-dena, y que le preguntase luego específicamente si había sido conde-nado por acometimiento y agresión grave.”
En contestación a las preguntas del fiscal, el acusado ad-mitió que el cuchillo que le mostraba el ministerio público era el mismo que él había tomado del mostrador. Y al ser preguntado si era verdad que él había afilado el cuchillo, e *851acusado respondió: “Yo no ando con un arma así.” Enton-ces siguió este diálogo:
“P. — ¿No ha sido condenado por portar armas?
“R. — Por portar nn revólver, sí.
“P. — ¿Pero usted cumplió una condena?
“R. — Sí, señor, 30 días, o sea 25. Eso ocurrió hace como 12 años.
“Fiscal:' — ¿Había sido condenado por acometimiento y agresión grave ?
“R. — ¿En dónde?”
Pidió entonces el abogado defensor que se retirara el Ju-rado. En ausencia del jurado se argumentó la oposición de la defensa a que el acusado contestara la pregunta del fiscal, por entender que la prueba era inadmisible toda vez que el acusado no babía presentado evidencia de su buena reputación. Sostuvo la corte que habiendo declarado el acu-sado que él nunca portaba armas, el fiscal tenía derecho a preguntarle si había sido convicto del delito de portarlas, no para probar la mala reputación del acusado, sino para im-pugnar su veracidad. 'El fiscal retiró entonces su pregunta, que había quedado pendiente de contestación, y a solicitud de la defensa se ordenó su eliminación del récord. No llegó a cometerse, pues, el segundo error comprendido en este se-ñalamiento. Tampoco cometió la corte el primero. El fiscal estuvo justificado al impugnar la veracidad del acusado en la forma en que lo hizo. El acusado no puede ser obligado a declarar, pero cuando hace uso de su derecho a ocupar la silla testifical, desde ese momento está sujeto a' todas las re-glas de evidencia al igual que cualquiera' otro testigo.

Debe confirmarse la sentencia apelada.

El Juez Asociado Señor Córdova Dávila no intervino. •